Citation Nr: 1805622	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date prior to August 23, 2008, for the award of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for type 2 diabetes mellitus.

3.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for facial seborrheic dermatitis and rosacea.

4.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for esophageal reflux disease (GERD).

5.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for coronary arteriosclerosis.

6.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for post herpetic neuralgia of right thoracic intercostal space.

7.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for hypertension.

8.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for anemia.

9.  Entitlement to an effective date prior to August 23, 2008, for the award of service connection for erectile dysfunction.

10.  Entitlement to an effective date prior to August 23, 2008, for the award of special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to January 1974 with additional periods of service, including a final period of active duty service from July 17, 2007 to August 30, 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a hearing was held before the undersigned in Washington, DC; a transcript is in the record.  In September 2016, the Board remanded the claims for additional development.  [The September 2016 Board decision also dismissed an appeal seeking a compensable rating for bilateral hearing loss as the Veteran had withdrawn his appeal in that matter and remanded the matter of service connection for sleep apnea.  A March 2017 rating decision granted service connection for sleep apnea, and those matters are no longer before the Board.]


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

2. The Veteran's diabetes mellitus preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

3. The Veteran's facial seborrheic dermatitis and rosacea preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

4. The Veteran's GERD preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

5. The Veteran's coronary arteriosclerosis preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

6. The Veteran's post-herpetic right thoracic intercostal space neuralgia preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

7. The Veteran's hypertension preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

8. The Veteran's anemia preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.

9. The Veteran's erectile dysfunction preexisted, and is not shown to have been aggravated during, his final period of active duty service from July 17, 2007 to August 30, 2007.


CONCLUSIONS OF LAW

1. An effective date prior to August 23, 2008 for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. An effective date prior to August 23, 2008 for the award of service connection for diabetes mellitus is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3. An effective date prior to August 23, 2008 for the award of service connection for facial seborrheic dermatitis and rosacea is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4. An effective date prior to August 23, 2008 for the award of service connection for GERD is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

5. An effective date prior to August 23, 2008 for the award of service connection for coronary arteriosclerosis is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

6. An effective date prior to August 23, 2008 for the award of service connection for post herpetic neuralgia of right thoracic intercostal space is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

7. An effective date prior to August 23, 2008 for the award of service connection for hypertension is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

8. An effective date prior to August 23, 2008 for the award of service connection for anemia is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

9. An effective date prior to August 23, 2008 for the award of service connection for erectile dysfunction is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

10. An effective date prior to August 23, 2008 for the award of SMC based on the loss of use of a creative organ is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the July 2009 rating decision on appeal granted service connection for bilateral hearing loss, diabetes mellitus, facial seborrheic dermatitis and rosacea, GERD, coronary arteriosclerosis, post herpetic neuralgia of the right thoracic intercostal space, anemia, hypertension, and erectile dysfunction, and awarded SMC based on the loss of use of a creative organ and assigned effective dates for the awards, statutory notice had served its purpose, and was no longer required is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  At the June 2016 Board hearing, the Veteran's representative noted all relevant non-VA treatment records were associated with the claims file.  Neither the Veteran nor his representative has raised any other issues with VA's duties to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation from service, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  "Separation from service" is defined in 38 C.F.R. § 3.400(b)(2)(i) as "separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated (emphasis added)."  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he is entitled to an earlier effective date of August 30, 2007 for the awards of service connection bilateral hearing loss, diabetes mellitus, facial seborrheic dermatitis and rosacea, GERD, coronary arteriosclerosis, post herpetic neuralgia of the right thoracic intercostal space, hypertension, anemia, erectile dysfunction and SMC for loss of use of a creative organ, because his last period of active duty service ended on August 30, 2007 and he filed his current claim on August 23, 2008 (i.e., within one year following his separation from active duty).  

Notably, here, the awards of service connection and SMC at issue, were based on the disabilities being incurred during periods of active duty for training prior to the period of active duty service ending on August 30, 2007; therefore, the effective date assigned for each award was the date of claim, August 23, 2008 (because such date was later than the date entitlement arose for each disability).  

The Veteran argues the disabilities were aggravated during the period of service from July 17, 2007 to August 30, 2007, which should satisfy the requirements § 3.400(b)(2)(i) for making August 31, 2007 the effective date for each award of service connection (and SMC).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service personnel records confirm that his last period of active duty service was from July 17, 2007 to August 30, 2007, followed by his military retirement on September 2, 2007.

A May 2001 military hospital treatment record notes the Veteran was seen for complaints of facial erythema and scaling.  Rosacea and seborrheic dermatitis were assessed.  In May 2001, a mild sloping to moderately severe hearing loss was assessed based on the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
40
LEFT
5
15
15
20
25

An August 2002 military hospital treatment record notes diabetes mellitus of recent onset.  It was under diet control.  In September 2002, he reported he had a facial rash that had lasted two to three years.  On examination, there was a slight flushing of the cheeks and nose, and erythema.  Seborrheic dermatitis/rosacea overlap was assessed, and medication was prescribed.  An April 2003 treatment record notes he had elevated blood pressure; it was recorded as 154/88.  During a five-day hypertension evaluation in April 2003, his blood pressure was recorded as: 129/78, 131/82, 138/82, 138/76,131/83, and 147/85.  Transient hypertension was diagnosed in September 2003.  

On September 2003 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
45
LEFT
10
20
15
20
30

The Veteran was found to have an intermediate amount of coronary artery plaque on August 2005 testing.  An August 2005 coronary artery calcium score was 112, which was considered to be a moderate score.  A September 2005 treatment record notes he had been experiencing erectile dysfunction for years and requested medication.  Isolated elevated blood pressure was assessed in January 2007 and February 2007.  May 2007 and June 2007 military hospital treatment records note his blood sugar levels had recently increased, but had improved slightly with medication.  A May 2007 military hospital treatment record notes he complained of chest pain that was likely associated with the post herpetic neuralgia.  His blood pressure was recorded as 155/87 on May 24, 2007.  A June 2007 military hospital record notes his blood pressure had recently become elevated.  

On June 2007 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
35
50
LEFT
5
15
25
25
40

A July 2007 treatment record notes the Veteran reported the pain level in his chest was increasing but that the frequency and intensity varied.  Treatment records show the Veteran's blood pressure was recorded as 133/69 on July 16, 138/69 on July 17, 123/68 on July 18,  and129/74 on July 19, 2007.  Isolated elevated blood pressure was assessed.  A July 2007 STR notes he had a new perioral rash.  He reported he had never had a similar rash.  An August 10, 2007 treatment record notes he complained of a facial rash that had lasted several weeks.  It was improving with medication.  The physician noted his rosacea was controlled with medication.  A July 30, 2007 treatment record notes he reported he took two doses of medication for diabetes mellitus at night instead of twice a day.  An August 2007 treatment record notes he had lost weight during the past six months, which was believed to be the result of increased blood sugars due to a lack of exercise.  An August 2007 treatment record notes he had bilateral sloping mild-to-severe sensorineural hearing loss.  The Veteran reported a history of hearing loss but felt as if it had changed.  He reported he was last seen by audiology six to seven years earlier.  Hearing aids were noted to not be recommended.  

On August 2007 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
35
40
LEFT
10
20
20
30
40

An August 2007 treatment record notes the Veteran's chest pain had returned following May 2007 trigger point injections.  In an August 2007 report of medical history, he noted his overall health was the same as it was when he was last examined in May 2007.  The assessment was hypertension, treated with medication.  The Veteran reported he had received a steroid injection for pain caused by a slipped rib.  The examiner noted the chest pain prevented exercise, which affected the diabetes, but also noted that the diabetes was under control.  The Veteran's coronary artery disease was noted to be of moderate severity.  He was taking medication for GERD and seborrheic dermatitis. 

An April 2008 military hospital treatment record notes the Veteran's long-standing chest pain was suspected to be related to pleurisy.  Systemic hypertension was listed as a disability.

The Veteran filed the claims of service connection for diabetes mellitus, hearing loss, hypertension, post herpetic neuralgia, seborrheic dermatitis, acne rosacea, erectile dysfunction, anemia, GERD, and coronary artery disease on August 23, 2008.  He noted the diabetes mellitus became manifest in September 2002 and that he began receiving treatment in May 2007.  He noted that hearing loss became manifest in May 2001 and that he began receiving treatment in August 2007.  He noted that hypertension became manifest in April 2003, and that he began receiving treatment in May 2007.  He noted the post-herpetic neuralgia became manifest in December 2006 and that he began receiving treatment in May 2007.  He noted the seborrheic dermatitis and acne rosacea became manifest in May 2001.  He reported that erectile dysfunction became manifest in May 2003, which is when he began receiving treatment.  He reported that anemia became manifest in September 2005 and that he began receiving treatment in May 2007.  He reported that GERD became manifest in December 2006.  He reported that coronary artery disease became manifested in December 2006.  

On October 2008 VA examination, erectile dysfunction was diagnosed.  The Veteran reported he began experiencing erectile dysfunction in 2002, and that the course since onset had been stable.  

On November 2008 VA examination, diabetes mellitus was diagnosed.  The Veteran reported it was first diagnosed in 2002.  The examiner noted there had been no complications to date.  

On November 2008 VA examination, rosacea and seborrheic dermatitis were diagnosed.  The Veteran reported the rosacea had been present for about 10 years and was controlled with medication.  He reported the seborrheic dermatitis had been present for 10 to 15 years and was also controlled with medication.  On examination, facial and forehead skin was clear of skin flaking.  There was a slight increase in skin redness on both cheeks.  

On November 2008 VA examination, GERD was diagnosed.  The Veteran complained of intermittent heartburn.  He reported recurrent heartburn began in 2006 but was controlled with medication.
On November 2008 VA examination, post-herpetic neuralgia was diagnosed.  The Veteran reported the neuralgia had its onset with incapacitating pain in December 2006.  He received a steroid injection that was temporarily helpful.  The pain was intermittent at the time of the examination and occurred only with deep breathing.  

On November 2008 VA examination, hypertension was diagnosed.  The Veteran reported it was first diagnosed in 2002.  

On November 2008 VA examination, the Veteran reported he had been anemic since 2004 and that it comes and goes but had become rather persistent.  

The July 2009 rating decision granted service connection for bilateral hearing loss, diabetes mellitus, facial seborrheic dermatitis and rosacea, GERD, coronary arteriosclerosis, post herpetic neuralgia of the right thoracic intercostal space, hypertension, and erectile dysfunction based on periods of active duty for training prior to the period of active duty service ending on August 30, 2007.

In his July 2010 notice of disagreement, the Veteran contended the effective date for the awards of service connection should be August 30, 2007, because he filed the claim within one year of separation from his final period of active duty service.  

At the June 2016 Board hearing, the Veteran asserted his bilateral hearing loss, diabetes mellitus, facial seborrheic dermatitis and rosacea, GERD, coronary arteriosclerosis, post herpetic neuralgia of the right thoracic intercostal space, hypertension, anemia, and erectile dysfunction were all aggravated during the final period of active duty service.

On November 2016 VA examination, diabetes mellitus was diagnosed.  The examiner opined it was less likely than not that the diabetes mellitus underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained a review of his STRs showed he did not have any documented complications during that time period and that he was on the same dosage of medication as he took prior during to that period of active duty service.  He did not need a change in his medication regimen until 2012. 
On November 2016 VA examination, facial seborrheic dermatitis and rosacea were diagnosed.  The Veteran complained of skin redness and dryness on the face, nose, and cheeks.  The examiner opined it was less likely than not that the facial seborrheic dermatitis and rosacea underwent a permanent increase in severity during active duty service from July 17, 2007 to August 30, 2007.  The examiner explained that while the Veteran reported he had an episode of contact dermatitis that was treated with a corticosteroid cream in August 2007, a review of his STRs showed facial seborrheic dermatitis and rosacea were similarly treated prior, and subsequent to, the final period of active duty service.   

On November 2016 VA examination, GERD was diagnosed.  The examiner opined it was less likely than not that it underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained a review of his STRs showed he did not have any documented complications during that time period and was on the same dosage of medication as he was on prior to that period of active duty service.  

On November 2016 VA examination, coronary arteriosclerosis was diagnosed.  The examiner noted the cardiovascular disability was asymptomatic at the time of the examination.  The examiner opined it was less likely than not that the coronary arteriosclerosis underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained a review of STRs found he no documented complications during that time period and that the Veteran was on the same dosage of medication as he was on prior to that period of active duty service.  [The examiner noted the dosage was increased in 2008.]

On November 2016 VA examination, right thoracic intercostal neuralgia was diagnosed.  The Veteran reported he no longer exercised vigorously so he did not know if the problem was still present.  The examiner opined that the right thoracic intercostal neuralgia was related to service, but did not opine whether or not it underwent a permanent increase in severity during the active duty service from July 17, 2007 to August 30, 2007.

On November 2016 VA examination, hypertension was diagnosed.  The examiner opined it was less likely than not that the hypertension underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained a review of STRs found he did not have any documented complications during that time period and was on the same dose of medication as he took prior to that period of active duty service.  An increase in a medication dosage was not required until 2011.   

On November 2016 VA examination, anemia was diagnosed.  At the time of the examination, he did not have any symptoms of anemia.  The examiner opined it was less likely than not that the anemia underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained that a review of  STRs showed he did not have any documented complications during that time period and that the anemia was not treated with medication during the period.  

On November 2016 VA examination, erectile dysfunction was diagnosed.  The examiner noted the Veteran had experienced erectile dysfunction since 2003.  The examiner noted he was unable to determine a baseline of severity based upon medical evidence available prior to the alleged aggravation during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained there was no data available to determine the baseline, noting there is no definition of natural progression. 

On December 2016 VA examination, bilateral hearing loss was diagnosed.  The examiner opined the hearing loss did not increase in severity between 2001 and 2007 because a review of May 2001 and August 2007 audiological evaluations did not reveal any significant shifts in hearing bilaterally.

In a December 2016 statement, the Veteran asserted his hearing loss, diabetes, facial seborrheic dermatitis and rosacea, neuralgia, and hypertension all increased in severity during his final period of active duty service from July 17, 2007 to August 30, 2007.  He noted hearing aids were not prescribed during service, but that VA treatment providers prescribed them in October 2008.  He reported he had a medical consultation for  diabetes in July 2007.  He reported a rash was noted on an August 2007 dermatology examination.  He noted his chest pain was treated with a steroid shot in August 2007.  He reported he still experienced pain if he attempted to do aerobic exercises.  He reported hypertension was initially diagnosed in August 2007.  Prior to then, he only had isolated occurrences of elevated blood pressure.  He reported the medication the examiner referred to was not used to treat hypertension prior to the final period of service.  He reported his GERD was in remission and that he uses antacids as needed.

In a September 2017 addendum opinion, the VA examiner determined he could not offer an opinion on whether or not the neuralgia underwent a permanent increase in severity during the final period of active duty service without resorting to mere speculation.  He noted the neuralgia evolved over time to a point where pain is only brought on by vigorous exercise.  

Analysis

The Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss; diabetes mellitus; facial seborrheic dermatitis and rosacea; GERD; coronary arteriosclerosis; post herpetic neuralgia of the right thoracic intercostal space; hypertension; anemia; or erectile dysfunction increased in severity during his active duty service from July 17, 2007 to August 30, 2007.  

Notably, there is no medical evidence of record that suggests the Veteran's preexisting bilateral hearing loss, GERD, coronary arteriosclerosis, anemia, or erectile dysfunction increased in severity during his final period of service from July 17, 2007 to August 30, 2007.  VA examiners opined the hearing loss, GERD, coronary arteriosclerosis, and anemia did not increase in severity based on thorough review of the examinations of record, and there are no opinions to the contrary.  While the November 2016 VA examiner determined he could not offer an opinion  whether or not the erectile dysfunction underwent a permanent increase in severity during the final period of active duty service because a baseline of severity could not be determined, there is no competent evidence of aggravation.  Notably, on October 2008 VA examination, the Veteran reported he began experiencing such disability in 2002 and that it had remained stable.  

The Board acknowledges that the August 2007 examiner noted the Veteran's lack of exercise "affected" his diabetes, but finds that the preponderance of the evidence is against finding that the preexisting diabetes mellitus increased in severity during the final period of service.  Notably, the August 2007 examiner also noted that his diabetes was under control and the November 2008 VA examiner noted there had been no complications of the diabetes to date.  In addition, the November 2016 VA examiner opined it was less likely than not that the diabetes mellitus underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained a review of STRs found he did not have any documented complications during that time period and was prescribed the same dose of medication as he was prior during the period of active duty service.  He did not need a change in his medication regimen until 2012.  The Board places substantial probative value in the November 2016 VA examiner's opinion because it includes rationale that reflects familiarity with the record and cites to supporting factual data. There is no medical opinion in the record to the contrary.  

STRs also show that the Veteran sought treatment for a facial rash in August 2007, but the Board finds that the preponderance of the evidence is against finding that the preexisting facial seborrheic dermatitis and rosacea increased in severity during the final period of service.  The November 2016 VA examiner opined the facial seborrheic dermatitis and rosacea did not increase in severity during the final period of service.  The examiner explained that while the Veteran reported he had an episode of contact dermatitis that was treated with a corticosteroid cream in August 2007, a review of his STRs showed facial seborrheic dermatitis and rosacea were treated similarly prior to and subsequent to the period of active duty service (i.e., what was treated in service was an acute flare-up, as was occurring previously, and not a chronic increase in the severity of the disability).  The Board places substantial probative value in the November 2016 VA examiner's opinion because it includes rationale that reflects familiarity with the record and cites to supporting factual data.  There is no medical opinion in the record to the contrary.  Notably, a review of contemporaneous clinical treatment records did not reveal findings contradicting those by the examiner.  The treating physician noted his rosacea was controlled with medication at that time. 

The Veteran also complained of increasing chest pain during that period of service, but the Board finds a preponderance of the evidence is against finding that the post herpetic neuralgia of right thoracic intercostal space was aggravated during the final period of service.  Notably, he associated the chest pain with a slipped rib on the August 2007 report of medical history, and an April 2008 military hospital treatment record notes his long-standing chest pain was suspected to be related to pleurisy.  While the VA examiner determined he could not offer an opinion as to whether or not the neuralgia underwent a permanent increase in severity during the final period of active duty service without resort to mere speculation, there is no competent evidence that suggests the underlying post herpetic neuralgia did in fact increase in severity during the final period of active duty service (and such finding is necessary to substantiate the allegation of aggravation).  

The Board also acknowledges that isolated elevated blood pressure was assessed until hypertension was assessed in August 2007, but there is no indication the disability underwent an increase in severity during the final period of service, only that different terminology was used to describe the disability, presumably after continued elevated blood pressure readings (first noted prior to the final period of service) were recorded and, thus, finds the preponderance of the evidence is against finding that such disability increased in severity during the final period of service.  Notably, VA regulation requires hypertension be confirmed by a series of elevated blood pressure readings before hypertension is diagnosed.  38 C.F.R. § 4.104, Code 7101, Note (1).  In addition, the November 2016 VA examiner opined it was less likely than not that the hypertension underwent a permanent increase in severity during his active duty service from July 17, 2007 to August 30, 2007.  The examiner explained a review of his STRs showed he did not have any documented complications during that time period and that he was prescribed the same dose of medication as he was prior during the period of active duty service.  An increase in a medication dosage was not required until 2011.  The Board places substantial probative value in the November 2016 VA examiner's opinion because it includes rationale that reflects familiarity with the record and cites to supporting factual data.  There is no medical opinion in the record to the contrary.  

In summary, such preexisting disabilities cannot be found to have been aggravated during the final period of service, and August 30, 2007 cannot be considered the "separation from service" date for the purposes of assigning an effective date under 38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by the governing laws and regulations of the VA.  Accordingly, the August 23, 2008 claim for service connection was not filed within one year of the Veteran's separation from service, and the effective date of service for these disabilities is the date of receipt of the claims for service connection as it is the later date.  In light of the foregoing, the Board finds that an effective date prior to August 23, 2008 for the awards of service connection for bilateral hearing loss; diabetes mellitus; facial seborrheic dermatitis and rosacea; GERD; coronary arteriosclerosis; post herpetic neuralgia of the right thoracic intercostal space; hypertension; anemia; and erectile dysfunction is not warranted, and that the appeals in these matters must be denied.  

As the SMC based on the loss of use of a creative organ was awarded for the service-connected erectile dysfunction, the effective date for the SMC cannot be earlier than the effective date for the grant of service connection for the erectile dysfunction.   In light of the foregoing, the Board finds that an effective date prior to August 23, 2008 for the award of SMC based on the loss of use of a creative organ is not warranted, and that the appeal in this matter must be denied.  

The Board has considered the Veteran's own general assertion that his bilateral hearing loss; diabetes mellitus; facial seborrheic dermatitis and rosacea; GERD; coronary arteriosclerosis; post herpetic neuralgia of the right thoracic intercostal space; hypertension; anemia; and erectile dysfunction increased in severity during the final period of service.  While he may be competent to describe the severity and date of onset of symptoms associated with some of these disabilities, he is not competent to opine whether there was a chronic increase in the severity of the underlying disabilities during the final period of service.  That is a medical question, and it requires medical expertise (and consideration of medical evidence pertaining to the state of the disabilities prior and subsequent to the period in question, as well as during the period).  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007); see also Davis, 276 F.3d at 1346.   Accordingly, the Board finds that the preponderance of the evidence is against these claims, and that the appeals in the matters must be denied.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Effective dates prior to August 23, 2008, for the awards of service connection for bilateral hearing loss; diabetes mellitus; facial seborrheic dermatitis and rosacea; GERD; coronary arteriosclerosis; post herpetic neuralgia of right thoracic intercostal space; hypertension; anemia; erectile dysfunction; and for the award of SMC for loss of use of a creative organ are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


